Citation Nr: 1104769	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to October 
1970.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a January 2007 rating 
decision that denied a total rating based on unemployability due 
to service-connected disability.  

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The appellant asserts that he is totally disabled and unable to 
obtain or engage in gainful employment due to service-connected 
bilateral hearing loss disability.  

Review of the record discloses that the Veteran submitted a 
private audiogram report dated in May 2007 that was found to 
support the assignment of a 70 percent disability evaluation for 
bilateral hearing loss disability in an October 2007 rating 
decision.  Subsequently received was a VA outpatient audiogram 
report dated in September 2008 for which the appellant waived RO 
consideration. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2010).  
However, after review of the evidence, the Board finds that the 
evidence is not sufficiently developed for appellate purposes.

The Court of Appeals for Veterans Claims (Court) has held that in 
the case of a claim for a total rating based on individual 
unemployability, the duty to assist requires VA to obtain an 
examination, which includes an opinion as to what effect the 
Veteran's service-connected disabilities have on his ability to 
work. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Given 
that there has been no recent assessment in this regard, the 
Board will remand the case for further examination and a clinical 
opinion.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting a thorough and contemporaneous VA 
examination, and providing a medical opinion that takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board also observes that the Veteran appears to receive VA 
outpatient treatment for hearing loss.  The most recent records 
date through July 2006.  The record thus indicates that relevant 
evidence in support of the Veteran's claim may exist or could be 
obtained from a VA facility. See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
audiology treatment records dating from August 2006 should be 
requested and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:


1.  Retrieve copies of the Veteran's VA 
outpatient audiology records dating from 
August 2006 and associate with the claims 
folder.

2.  Schedule for Veteran for a VA ear 
examination by a physician to determine the 
impact of his service-connected bilateral 
hearing loss disability and tinnitus on his 
ability to secure and maintain 
substantially gainful employment.  All 
necessary tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder must be made 
available to the examiner for review.  The 
examiner is requested to opine whether the 
Veteran's service-connected disabilities, 
either singly or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  Detailed 
rationale is requested for the opinion 
provided.

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


